Ingraham, J.
[Concurring.] The plaintiff was not personally interested in the result of the action, and in order to charge him personally with costs, it must appear that he was guilty of mismanagement or bad faith in the prosecution of the action (Code, § 3246). There was a substantial dispute between the legatees under the will and the defendant, as to the title to the property. Plaintiff was acting for the legatees under an appointment of the surrogate, and from the facts as they appeared prior to the trial, plaintiff, *394cannot be charged in prosecuting this action to test the defendant’s title to the property with bad faith.
• Defendant could have applied under section 3271 of the Code, to require plaintiff to give security for costs, and having failed to make such application, should not be allowed to compel plaintiff to pay the costs of an action which he was prosecuting for the benefit of others, without clear proof of bad faith I concur, therefore, with the chief judge that the order should be reversed.